Citation Nr: 9906066	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-20 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1969.

This appeal arises from a May 1997 rating decision of the 
Jackson, Mississippi, Regional Office (RO).  In that 
decision, the RO denied service connection for a seizure 
disorder.

In September 1998, the veteran and a family friend testified 
before the undersigned Member of the Board in a Video 
Conference Hearing, with the witnesses testifying from the 
Jackson RO, and the Board Member receiving the testimony in 
Washington, D.C.


REMAND

The veteran is seeking service connection for a seizure 
disorder.  He has asserted that his seizure disorder was 
caused by fragments of metal that are imbedded in his head, 
near his left eye.  The veteran's service medical records 
include a July 1966 medical history, in which the veteran 
reported that two of his sisters had epilepsy.  The service 
medical records also show that the veteran sustained a 
shrapnel wound in his right shoulder in November 1968.  
Service connection is in effect for the residuals of the 
right shoulder injury.

The claims file contains medical records from after the 
veteran's service that show treatment for a seizure disorder.  
Medical records from 1986 and 1987 reflect that, at that 
time, the veteran reported that he had begun to have seizures 
in 1985.  The  report of x-rays taken at a VA facility in 
February 1997 notes two small metallic fragments near the 
veteran's left eye.  In 1998, the veteran submitted several 
written statements from friends and family members who 
reported that the veteran began to have seizures in 1969 or 
in the early 1970s, soon after he returned home following his 
military service.

The veteran's claim that his seizure disorder is service 
connected, and is attributable to metallic fragments in his 
head, raises, in effect, a claim for service connection for 
retained metallic fragments in his head.  In other words, 
this matter would be inextricably intertwined with the 
question of whether seizures are etiologically related to 
such metallic fragments.  The service medical records 
regarding treatment for the right shoulder wound sustained in 
1968 did not refer to shrapnel in the region of the head.  
The combined medical evidence in the claims file does not 
discuss the origin of the metallic fragments near the 
veteran's left eye, nor does the medical evidence address the 
connection, if any, between the metallic fragments and the 
veteran's current seizure disorder.  The Board will seek a 
medical examination and opinion in order to develop medical 
findings relevant to the veteran's service connection claim.  
In addition to the evidentiary development, the Board will 
direct the RO to address the matter of service connection for 
the metallic fragments in his head.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a VA examination, with a medical 
opinion to be provided by the examining 
physician.  The examining physician must 
be provided with the veteran's claims 
file and a copy of this REMAND to review 
prior to the examination.  Any necessary 
studies should be performed.  The 
examiner should describe the veteran's 
current seizure disorder.  After 
examining the veteran and reviewing his 
records, the examiner should provide 
opinions in response to the following 
questions:


	(CONTINUED ON NEXT PAGE)

A.  Can the metallic fragments near 
the veteran's left eye, noted on x-
ray in February 1997, be explained 
by any occurrence other than the 
November 1968 incident in which the 
veteran sustained a shrapnel wound 
of the right shoulder?

B.  Is it at least as likely as not 
that the metallic fragments near the 
veteran's left eye caused or 
substantially contributed to causing 
his current seizure disorder?

2.  Thereafter, the RO should adjudicate 
the issue of entitlement to service 
connection for metallic fragments behind 
the veteran's left eye (as being related 
to or stemming from the service connected 
shrapnel wound injury to the right 
shoulder).

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for a seizure 
disorder.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 5 -


